Citation Nr: 1702947	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  16-22 084	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for service-connected bilateral pes planus. 

2.  Entitlement to a rating higher than 10 percent for service-connected residual sensory loss of the left lower extremity secondary to multiple sclerosis. 

3.  Entitlement to a rating higher than 10 percent for service-connected internuclear opthalmoplegia and exotropia with bilateral diplopia secondary to multiple sclerosis. 

4.  Entitlement to a compensable rating for service-connected residual bowel urgency secondary to multiple sclerosis. 

5.  Entitlement to a compensable rating for service-connected residual bladder urgency secondary to multiple sclerosis. 

6.  Entitlement to a compensable rating for a service-connected residual scar of the left palm at the base of the fifth finger. 

7.  Entitlement to a compensable rating for service-connected herpes genitalis. 

8.  Entitlement to a compensable rating for a residual scar, secondary to surgical correction of a right second hammertoe. 

9.  Entitlement to a compensable rating for a service-connected residual scar, status post right ankle bone spur removal.

10.  Entitlement to a 10 percent evaluation based upon multiple, noncompensably-disabling service-connected disabilities. 


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to August 2004 and from November 2006 to October 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2013 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In an October 2016 rating decision, the RO awarded, inter alia, a 100 percent rating for the residuals of a traumatic brain injury with posttraumatic stress disorder, as well as a total disability rating for individual unemployability due to service-connected disabilities.  Thereafter, in a statement received in December 2016, the Veteran's former attorney submitted a statement withdrawing the entirety of the Veteran's appeal, as well as his representation of the Veteran.  


FINDING OF FACT

In December 2016, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran, through his then-authorized representative, requesting to withdraw the entirety of the Veteran's appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, via his then-authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his then-authorized representative, has withdrawn his entire appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed.




	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is dismissed.




		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


